Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 04/14/2021.
	Claims 1 and 3 have been amended.  Accordingly, claims 1-4 are pending in this application.
	
Allowable Subject Matter
1.	Applicant's amendments filed on 04/14/2021 have overcome the previously applied the prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1-4 are allowed over the prior art of record.
2.	The following is an examiner' s statement of reasons for allowance: 
	Regarding claim 1:  As pointed out by the applicants’ amendment (see amendment to the Claims section, page 3) and the applicants’ argument (see Remarks section, pages 4-7), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to an oil reservoir portion that stores lubricating oil is provided in a gap defined by the sliding surface between the vane and the inner surface of the housing, and the oil reservoir portion has a bottom, and both opposite end surfaces of the vane in the axial direction do not communicate with each other through the oil reservoir portion.    
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Eickmann (U.S. Patent Number 3,186,347), (U.S. Patent Application Publication Number 2008/0159896A1), each further discloses a state of the art.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746